Citation Nr: 9933595	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  97-28 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service May 1966 to December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1995 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In August 1998, the Board remanded the case to the RO for 
additional development.  The veteran's representative has 
asserted that the additional development does not comply with 
the directives of the Board's remand.  The Board has reviewed 
the additional evidence and finds that RO has substantially 
complied with the directives and the case is now ready for 
appellate review.  


REMAND

The veteran has presented well-grounded claims within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  His assertion 
that the disability has worsened serves to render the claim 
for increase well grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The veteran has also presented evidence 
that his service connected disabilities render him 
unemployable, thereby rendering his claim for a total rating 
for compensation based on individual unemployability well 
grounded.  See Colayang v. West, 12 Vet. App. 524 (1999).

In its previous remand the Board requested that the RO ask 
the veteran to report any treatment he had received for his 
service connected disabilities since April 1997.  On the 
social and industrial survey conducted in April 1999, the 
veteran reported that he was receiving psychiatric treatment 
at VA facilities in Brecksville and Canton, Ohio.  It does 
not appear that records of this treatment have been sought.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.

Under Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed 
to have constructive knowledge of certain documents which are 
generated by VA agents or employees, including VA physicians.  
Id. at 612-13.  If those documents predate a Board decision 
on appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

As part of its duty to assist, the Board has a duty to seek 
pertinent treatment records of which it becomes aware at any 
stage in the appeals process.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

In view of the foregoing it is necessary to REMAND this case 
for the following:

1.  The RO should contact the veteran and 
request that he furnish information as to 
any treatment he has received for service 
connected disability since April 1997.  
Regardless of the veteran's response, the 
RO should seek all treatment records 
pertaining to the veteran from the 
Brecksville Division of the Cleveland 
Ohio VA Medical Center and the Canton, 
Ohio VA outpatient treatment clinic.

2.  If the RO obtains additional 
pertinent treatment records, the veteran 
should be afforded an appropriate 
psychiatric examination in order to 
determine the current severity of the 
veteran's PTSD and its impact on his 
employability.  The examiner should 
review the claims folder prior to 
completing the examination report.  The 
examiner should report whether the 
veteran's PTSD results in total 
occupational and social impairment, due 
to  such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting himself or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, his 
own occupation, or his own name.  The 
examiner should also comment on whether 
the veteran's PTSD results in 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; intermittently illogical 
speech that is obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.  Additionally, 
the examiner should comment upon whether 
the veteran's PTSD causes considerable, 
severe, or total social and industrial 
inadaptability, virtual isolation in the 
community, or demonstrable inability to 
obtain or retain employment.

3.  Thereafter, the RO should ensure that 
all of the requested development has been 
completed.  The RO should then 
readjudicate the veteran's claims.  If 
the benefits sought remain denied, the RO 
should issue an appropriate supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




